DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US 20190310208).
	Regarding claim 1, Sharma teaches a quality inspection method using an X-ray Talbot imaging system in which: an X-ray source 12 configured to radiate an X-ray; a plurality of grids 14 16 18 in each of which a plurality of slits are arranged in a direction orthogonal to a radiation axis 30 direction of the X-ray; a subject table 20 on which an inspection object is placed; and an X-ray detector 22 are disposed side by side in the radiation axis direction, and that generates a reconstructed image of the inspection object on the basis of a moire image obtained by reading, at the X-ray detector, the X-ray radiated from the X-ray source and having passed through the plurality of grids and the inspection object placed on the subject table (figure 1), wherein
the inspection object is a three-dimensional laminated shaped product formed into a three-dimensional shape by laminating multiple layers of constituent material (para 88), and
the X-ray Talbot imaging system generates the reconstructed image while the inspection object is placed on the subject table (abstract) so that at least a direction in which the layers of the inspection object are laminated and a direction in which the plurality of slits of the plurality of grids are arranged are parallel to each other, and an inner state of the inspection object is inspected on the basis of the reconstructed image (para 77).
Regarding claim 4, Sharma teaches the inspection object is formed of the constituent material that is composite resin containing fiber material, and X-ray imaging is performed a plurality of times while the inspection object is rotated about a radiation axis of the X-ray so that the orientation of the inspection object changes relative to the direction in which the slits are arranged (para 77 and 88).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma.
Regarding claim 2, Sharma fails to teach the X-ray source radiates an X-ray to which the inspection object is exposed at an average energy of 15 keV to 50 keV.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adapt the energy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Thus, one would be motivated to adapt the energy to provide better image resolution.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 3, the prior art fails to teach the X-ray Talbot imaging system acquires, for each of a case in which the inspection object is placed on the subject table and a case in which the inspection object is not placed on the subject table, a plurality of moire images by repeating processing of moving at least one of the plurality of grids in a direction orthogonal to a radiation direction of the X-ray and reading an image signal by the X-ray detector in accordance with the X-ray radiated by the X-ray source each time the slits of the grid move by a constant periodic interval, produces a reconstructed image of the inspection object on the basis of the plurality of moire images with the inspection object and the plurality of moire images without the inspection object, and provides the reconstructed image of the inspection object with correction of an artifact attributable to an imaging condition difference between the case in which the moire images with the inspection object are captured and the case in which the moire images without the inspection object are captured as claimed in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884